o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil 36a the honorable joseph r pitts member u s house of representative sec_150 north queen street suite lancaster pa attention -------------- dear congressman pitts conex-111911-10 i am responding to your inquiry dated date on behalf of a constituent a tax_return_preparer your constituent’s clients are exempt from self-employment contributions act seca_tax because they are members of a recognized religious sect or division that is conscientiously opposed to accepting the benefits of certain kinds of insurance including insurance under the social_security act and they adhere to the tenets of the religious sect your constituent asked whether these clients may claim the making_work_pay_credit taxpayers with earned_income in and may be eligible for the making_work_pay_credit sec_36a of the internal_revenue_code the code in general a qualifying taxpayer’s making_work_pay_credit equals percent of earned_income not to exceed dollar_figure dollar_figure if married_filing_jointly for purposes of the making_work_pay_credit the term earned_income generally means the sum of the taxpayer’s taxable employee compensation and net_earnings_from_self-employment for the taxable_year sec_32 of the code the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by the individual less the deductions allowed that are attributable to such trade_or_business sec_1402 of the code the law however excludes from the definition of trade_or_business for purposes of determining net_earnings_from_self-employment the performance of service by an individual during the period for which an exemption under sec_1402 is effective with respect to him sec_1402 of the code conex-111911-10 an individual can apply for an exemption from self-employment taxes and a waiver of benefits if the individual who because he or she is a member of and follows the tenets of a religious sect or division is conscientiously opposed to receiving certain insurance benefits including social_security_benefits and if the commissioner of social_security finds that the religious sect or division meets certain requirements sec_1402 of the code taxpayers file this application on form_4029 application_for exemption from social_security and medicare taxes and waiver of benefits thus an individual who is exempt from self-employment taxes under a filed form_4029 does not carry on a trade_or_business for self-employment_tax purposes sec_1402 and g of the code consequently such an individual has dollar_figure of net_earnings_from_self-employment for purposes of the making_work_pay_credit line b of the earned_income worksheet for the instructions for schedule m form 1040a and making work pay and government retiree credits reflects this position however an individual who is exempt from self-employment taxes under a filed form_4029 may be entitled to the making_work_pay_credit for taxable employee compensation the irs is checking returns to make sure the making_work_pay_credit is not erroneously claimed or granted when an individual is exempt from self-employment taxes under a filed form_4029 thank you for forwarding your constituent’s letter we appreciated the comments and the issues he raised if you have any questions please contact me or ---------------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
